Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a diaphragm for electroacoustic transducer, comprising mixture layer containing textile material, mica and cellulose nanofiber, provided on surface layer of base material. The independent claim 1, identifies a uniquely distinct feature of “…the base material comprises a fiber material which is mainly composed of cellulose, the mica and the cellulose nanofiber are present as a mixed layer, the mica is present on a part of the surface of the base material, and the cellulose nanofiber is present as a layer of cellulose nanofibers covering (1) a surface of the mica not in contact with the base material and (2) a surface of the base material not covered by the mica, wherein the mica is fixed to the surface of the base material via a hydrogen bond
between the base material and cellulose nanofibers covering the surface of the mica not
in contact with the base material, Shibuya ( US20190297423) teaches [0073] and [0074] teaches to make inorganic fine particles 24P partially stuck in intermediate layer 13, the thickness of coating layer 14 is required to be smaller than the maximum particle diameter of inorganic powder 24. In cases where the maximum particle diameter of inorganic fine particles 24P is 60 μm, inorganic fine particles 24P can be partially embedded in intermediate layer 13 of diaphragm 11 having a thickness of 600 μm. In cases where the minimum particle diameter of inorganic fine particles 24P is 10 μm, inorganic fine particles 24P can be partially embedded in intermediate layer 13 of diaphragm 11 having a thickness of 200 μm. [0074] As illustrated in FIG. 2B, coating 14 preferably further includes coating material 25 to embed inorganic fine particles 24P. This can prevent inorganic fine particles 24P from coming off diaphragm 11. To partially embed inorganic fine particles 24P in intermediate layer 13, the maximum thickness of coating material 25 is only required to be smaller than the maximum particle diameter of inorganic fine particles 24P. Figure 2B. The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651